Citation Nr: 0512701	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  04-13 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUE

Entitlement to a rating higher than 10 percent for 
cardiomegaly.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from December 1981 to July 
2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO rating decision 
which, in pertinent part, granted service connection and a 10 
percent rating for cardiomegaly.  In August 2004, the veteran 
testified at a Board hearing.  


REMAND

The veteran was last afforded a VA general medical 
examination in November 2002.  He reported that he was 
discovered to have cardiomegaly pursuant to an echocardiogram 
after he complained of shortness of breath.  The veteran 
indicated that no etiology had been determined and that he 
had been placed on Altace.  The diagnoses included 
cardiomegaly on echocardiogram, with no etiology established.  

The Board observes that such examination report did not 
include all the information necessary for rating the 
veteran's service-connected heart disorder.  Specifically, 
the veteran's METs (metabolic equivalent units) level was not 
provided.  See 38 C.F.R. § 4.104, Diagnostic Code 7020 
(2004).  

Further, the Board notes that at the August 2004 Board 
hearing, the veteran testified that he was taking additional 
medication since the November 2002 examination.  He stated 
that he was currently taking Metoprolol.  The veteran's 
representative also requested that the veteran be scheduled 
for another VA examination.  

At the August 2004 hearing, the veteran also reported that he 
had undergone an echocardiogram the previous week.  Although 
he indicated that he would forward such results (Transcript 
of August 2004 hearing at page 9), they are not presently of 
record.  The Board delayed the adjudication of the claim in 
order to provide the veteran time to obtain these records. 
  
Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes obtaining 
any pertinent treatment records, and providing him with a VA 
examination.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3,159 (2004).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him since his July 2002 release from 
active duty for heart problems, including 
an echocardiogram which was apparently 
performed in August 2004.  The RO should 
then obtain copies of the related medical 
records that are not already in the 
claims folder.  

2.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his service-connected heart disorder 
(cardiomegaly).  The claims file should be 
provided to and reviewed by the examiner.  
All signs and symptoms necessary for 
rating the veteran's heart disorder under 
Diagnostic Code 7020, should be reported 
in detail, such as the level of METs.  
There should be exercise testing for METs, 
but if this cannot be done due to medical 
reasons, then the examiner should provide 
an estimation of the METs level.  

3.  Thereafter, the RO should review the 
claim for a higher rating for 
cardiomegaly.  If the claim is denied, the 
RO should issue a supplemental statement 
of the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




